Citation Nr: 0502464	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  95-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).

Procedural history

The veteran served on active duty from December 1965 to April 
1969.  

In June 1993, the veteran filed a claim of entitlement to 
service connection for PTSD.  A March 1994 rating decision 
denied the claim, and he appealed.  
In August 2000, the Board remanded the case to the RO for the 
purpose of obtaining additional evidence from the veteran 
regarding his alleged in-service stressors, undertaking 
stressor verification efforts through the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), and obtaining 
an additional VA psychiatric examination.  After undertaking 
additional development pursuant to the Board's remand, the RO 
confirmed and continued its previous denial of service 
connection for PTSD in an April 2004 supplemental statement 
of the case (SSOC).


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with the enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In substance, he contends that various stressful experiences 
in service caused PTSD.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted above, the concept of a well-grounded claim was 
eliminated by the enactment of the VCAA in November 2000.  
The current standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's claim was in the past adjudicated by applying 
the now obsolete well groundedness standard.  Indeed, the 
Board's August 2000 decision specifically determined that the 
claim was well grounded.  In the April 2004 SSOC, after 
notifying the veteran of the evidence needed to substantiate 
his claim, the RO denied service connection for the claimed 
disability based on the current standard of review.  Thus, 
any procedural defect contained in past VA adjudications 
which applied the now obsolete well groundedness standard has 
since been rectified.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will apply the current standard in its 
analysis below.   

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the April 
2004 SSOC of the relevant law and regulations pertaining to 
his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
2001.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence of a current diagnosis of PTSD and its 
relationship to events in service.  Specifically, he was 
advised that VA had obtained service medical and 
administrative records, a letter from the Riverside Vet 
Center, and a reply to a PTSD questionnaire dated October 
1993.  The veteran was further advised to submit a statement 
outlining "to the best of [his] memory, the 'who, what, 
where and when' of each of the incidents in service which 
[he] believe[s] led to PTSD."  He was advised to include in 
this statement "the dates of events and the full name of the 
unit(s) to which [he] was assigned."  He was also instructed 
to submit any other medical evidence indicating a diagnosis 
of PTSD.  He was further informed that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The veteran was also 
advised that the "best evidence to submit should show 
current disability and treatment since discharge from service 
to the present," and was cautioned that it was his 
responsibility to obtain all private medical evidence 
necessary to support the claim.  

The Board additionally notes that even though the March 2001 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim 
(by the March 1994 rating decision).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that such a situation was a practical and legal 
impossibility, because the initial adjudication of the claim 
pre-dated the enactment of the VCAA by many years.  The claim 
was readjudicated, and a SSOC was provided to the veteran in 
April 2004, following VCAA notice compliance action.  Thus, 
any concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and 
administrative records as well as the reports of multiple VA 
psychiatric examinations.  Also of record is an October 1993 
stressor statement from the veteran.  The veteran failed to 
provide an additional stressor statement in response to the 
RO's March 2001 letter.  The veteran and his representative 
have identified no outstanding evidence.  

As was noted in the Introduction, the board remanded this 
case in August 2000 in an attempt to obtain additional 
information concerning the veteran's alleged stressors.    
The RO was   to contact the veteran in order to obtain more 
specific information concerning the claimed stressors.  He 
was advised by the Board of the requirement that he cooperate 
with VA.  As noted above, he did not provided the requested 
stressor information.  A ship's history of the USS Firedrake 
was obtained by the RO.  The veteran's claimed stressors were 
presented to USASCRUR for verification.  An additional VA 
psychiatric examination was also obtained.  This additional 
evidence was considered by the RO in the April 2004 SSOC.  
The Board's remand instructions were therefore complied with 
by the RO.  See Stegall v. West, 11 Vet. App. 268 (1998) [RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and had the opportunity to present testimony at a 
hearing if he so desired.  He failed to report for a personal 
hearing which was scheduled to be conducted at the RO on 
April 15, 1996.  In short, due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2004).   

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2004); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Factual Background

The veteran served in the United States Navy from December 
1965 to April 1969, including service aboard the USS 
Firedrake from April 1966 to January 1968.  He was awarded 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  Service personnel records reflect that the 
veteran's military occupational specialty was water 
transportation.  His DD Form 214 indicates no medals 
indicative of participation in combat.  Service medical 
records are negative for diagnosis of treatment of a 
psychiatric disorder of any kind.  

Thee is no pertinent evidence for over two decades after the 
veteran left service.  He filed his claim of entitlement to 
service connection for PTSD in June 1993. 

In October 1993, the veteran submitted a statement in which 
he set forth his alleged in-service stressors.  He reported 
that on one occasion in 1966, he had participated in the 
retrieval of dead bodies off the coast of Vietnam.  The 
veteran indicated that, "we had to use grappling hooks to 
fish them in" and that "some of the flesh came off the 
bodies, [and] they were all bloated do [sic] to the salt 
water."  The veteran also reported an incident in which the 
ammunition ship he was aboard was almost struck by a French 
freighter.  He described this event as traumatic, 
particularly because he was aboard an ammunition ship at the 
time.  The veteran further described an incident in which 
someone had placed an explosive device inside a powder 
canister aboard the ship; a friendly fire incident in which 
his ship was strafed by a fighter jet in Cam Rahn Bay; and 
two incidents in which he witnessed fellow crew members being 
injured while aboard the ship.  He also mentioned having to 
perform guard duty because of Vietnamese fishing boats coming 
close to the ship.  He further noted having things thrown at 
him by anti-war protesters while standing guard duty in Mare 
Island, California and being spit on in the San Francisco 
airport, again presumably by anti-war protesters.  The 
veteran also pointed to an accident in which a 750-pound bomb 
came loose from its rack and struck his shoulder.  [The Board 
notes that the veteran is service-connected for residuals of 
this injury.]  Lastly, the veteran indicated that while he 
was staying at the U.S. Naval Hospital in Yokosuka, Japan, he 
saw a number of mangled bodies.

Medical evidence of record includes a February 1997 letter 
from the Riverside Vet Center (Riverside) which stated that 
the veteran was diagnosed with PTSD in March 1995, but was 
non-compliant with treatment plans.  His case was closed by 
Riverside in July 1995.

On VA psychiatric examination in March 1997, the veteran 
complained of recurrent and intrusive distressing 
recollections; nightmares; hypervigilance; an exaggerated 
startle response; a lack of trust for others; avoidance of 
crowds and people; and avoidance of discussing his in-service 
experiences.  The veteran also reported some difficulty in 
showing love, affection, and feelings.  The examiner reported 
that the veteran's distressing memories are caused by his 
recollection of picking dead bodies up from the ocean, the 
incident in which the Firedrake was allegedly strafed by a 
fighter jet, and the near collision with the French 
freighter.  A history of PTSD was noted, but the examiner 
noted that it was a borderline case.  

A second VA psychiatric examination was conducted in January 
1999.  During this examination the veteran again complained 
of an increased startle response and intrusive memories 
relating primarily to recovering dead bodies from the ocean 
while in service.  He also added complaints of depression, 
panic attacks, hyperactivity, difficulty in holding a job, 
being "watchful" of others, and problems controlling angry 
impulses.  The veteran also reported the alleged friendly 
fire incident aboard the Firedrake and the alleged near 
collision with another ship.  He also complained of his in-
service shoulder injury and being spit on at an airport.  
He did not report any ongoing psychological distress 
regarding the in-service shoulder injury and the examiner 
noted that there was "no evidence of any psychological 
problems stemming from the shoulder injury."  Rather, he 
mentioned only sadness at having to leave service following 
the injury.  The veteran also complained of another stressful 
event in service which was not previously mentioned.  
Specifically, he reported having to "keep the press away" 
from sailors involved in the Pueblo incident while at San 
Diego Naval Hospital immediately prior to discharge.

After examining the veteran, the psychiatrist concluded that 
although the veteran did have some symptoms consistent with 
PTSD, many of his symptoms appeared to be more related to a 
"characterological problem" rather than secondary to PTSD.  
The psychiatrist further concluded that more emphasis should 
be placed upon the characterological issues as a source of 
the veteran's problems and that he therefore did not fulfill 
the criteria for a diagnosis of PTSD.  However, in reaching 
these conclusions, the psychiatrist also noted that, "there 
are probably some aspects of both PTSD and his 
characterological nature that contribute to his problems with 
anger and assaultiveness." [emphasis added].

Following instructions contained in the August 2000 Board 
remand, the RO asked the veteran to provide a more detailed 
statement of his in-service stressors.  
See the March 2001 VCAA notice letter.  No response was 
forthcoming.  
In August 2002, the RO forwarded a summary of the veteran's 
stressors to USASCRUR based on the information contained in 
the October 1993 stressor statement and the other evidence of 
record.  In response to the RO's request, USASCRUR forwarded 
a complete ship's history for the Firedrake for 1966 and 1967 
together with a "chronology of outstanding events" for 1966 
and a "chronological listing of ship movements and events" 
for 1967.  While these records do reflect the Firedrake's 
involvement various resupply operations off the coast of 
Vietnam, no friendly fire incident in Cam Rahn Bay was 
reported and no near collision with another ship was 
mentioned.  The ship's history also reports the Firedrake's 
participation in an attempt to rescue survivors from a downed 
plane during Typhoon Judy in May 1966.  The ship was forced 
to abandon the search due to the ferocity of the storm and no 
bodies were recovered.  Also, in December 1966 Firedrake 
successfully rescued a survivor of a grounded Panamanian 
merchant ship.  Again, no salvage of dead bodies was 
reported.  The Firedrake's records also do not reveal any 
injury to crewmembers such as those veteran described, and is 
silent as to an incident involving an explosive device being 
placed in a powder canister.  Additionally, no incident 
involving Vietnamese fishing boats was reported.

Following these stressor verification efforts through 
USASCRUR, an additional VA psychiatric examination was 
conducted in January 2004.  During this examination the 
veteran reported symptomatology similar to that reported in 
previous VA examinations.  He also reiterated many of the 
stressors mentioned in his October 1993 statement, but also 
reported seeing a U.S. jet run into an attack boat, an 
incident not previously mentioned.  Based on this history, a 
PTSD diagnosis was rendered.

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2004).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relate his current symptomatology to various 
stressful events in service.  Therefore, elements (1) and (3) 
of 38 C.F.R. § 3.304(f) have been met.  The crucial element 
in this case is element (2) relating to in-service stressors.  

The veteran does not appear to be contending that he is a 
combat veteran, and the record does not so indicate.  He has 
not received any decorations or awards indicative of combat 
status.  Each of his alleged stressors appear to be of a non-
combat nature.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressors.  In its 
August 2000 remand, the Board stressed
the necessity of the veteran providing specific detail as to 
the claimed stressors.  See the Board's August 3, 2000 
remand, pages 6-7.  In so doing, the Board made it clear that 
the veteran's cooperation was of critical importance.  The 
veteran, however, has not provided additional information 
which would be of use in corroborating his stressors.    

None of the evidence of record serves to corroborate any of 
the numerous stressors reported by the veteran.  The evidence 
obtained from USASCRUR, including ship histories from the 
Firedrake, do not report any near collision with another ship 
and are silent as to any friendly fire incident.  In fact, it 
does not appear that the ship took fire or came under attack 
at any time during the veteran's service.  The Firedrake's 
records also do not reveal any injury to crewmembers, such as 
those described by the veteran, and are silent as to any 
incident involving an explosive device being placed in a 
powder canister.  The ship's history also fails to report the 
recovery of dead bodies.  While the Firedrake participated in 
an effort to rescue survivors from a downed plane during 
Typhoon Judy in May 1966, the intensity of the storm forced 
the ship to abandon its search before and bodies or survivors 
were found.  Moreover, although Firedrake successfully 
rescued a survivor from a grounded Panamanian merchant ship, 
there is no report of body recovery as a part of this effort 
and the person rescued was alive.  The Firedrake's records 
also fail to report any incident involving Vietnamese fishing 
boats or an incident involving a plane running into an attack 
boat.  

The veteran has also reported several stressful incidents in 
service apart from those which allegedly occurred aboard the 
Firedrake.  Specifically, he reports having things thrown at 
him by anti-war protesters while serving on guard duty in 
Mare Island, California, being spit on in the San Francisco 
airport, seeing mangled bodies while being treated at the 
U.S. Naval Hospital in Yokosuka, Japan, and keeping the press 
away from sailors involved in the Pueblo incident while being 
treated at the San Diego Naval Hospital.

While service records show that the veteran was physically 
present at each of the above locations (with the exception of 
the San Francisco airport) at some point in service, these 
records fail to show that the claimed events actually 
occurred.  
The only evidence regarding these incidents emanates from the 
veteran himself.  Because these incidents do not involve 
combat, they must be corroborated to substantiate the claim.  
Such corroboration has not occurred in this case.  Service 
records are silent as to each of the above incidents and the 
veteran has not submitted any other evidence, such as 
statements from fellow veterans, which would serve to support 
his account.

The only incident described by the veteran which is 
corroborated by the evidence of record is his report of 
sustaining a shoulder injury in service.  Service medical and 
administrative records show that the veteran injured his 
right shoulder when a 750-pound bomb came loose from its rack 
and struck him.  As a result of this injury, the veteran was 
granted a medical discharge in April 1969 and was later 
granted service connection by VA for physical residuals of 
this injury.  

It appears, however, that the veteran does not appear to be 
contending that this incident plays a major role in his 
psychiatric symptomatology.  Instead, he has focused 
primarily on body recovery, the near collision, and the 
friendly fire incident in each of his VA examinations.  The 
shoulder injury was only mentioned in passing during each 
examination.  Critically, the January 1999 examiner noted 
that there was "no evidence of any psychological problems 
stemming from the shoulder injury."  No other examiner has 
indicted that the shoulder injury plays any role in the 
veteran's diagnosed PTSD.  Since the veteran's in-service 
injury does not appear to have resulted in residual 
psychological trauma, this incident by itself cannot support 
the claim.

In short, the evidence of record does not corroborate the 
veteran's account of the many stressors indicated.  The 
accident involving the veteran's in-service shoulder injury 
is the only stressful event which has been independently 
verified.  This incident, however, has not been cited as a 
stressor leading to a PTSD diagnosis.  Therefore, element (2) 
of 38 C.F.R. § 3.304(f) has not been met and the veteran's 
claim fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


